Title: Enclosure: Samuel Culper, Jr., to Major Benjamin Tallmadge, 15 July 1779
From: Culper, Samuel Jr.
To: Tallmadge, Benjamin


          
            No. 2.
            sir,
            10 [New York], July 15th 1779.
          
          I did not mean that Nr 1 shou’d be sent as it was wrote, I intended it as hints for my friend S.C. Senior, and expected that he wou’d have wrote you more particular—the shortness of the notice, and not at that time being sufficiently acquainted with the Character of 30 [post rider], prevented my writing so particular as I cou’d have wished—However I flatter myself that it was of some service. I saw S.C. Senior a few days ago, and inform’d him of the arrival of 10 sail of Vessels from the West Indies, with Rum &c. and a small fleet from Hallifax, but no Troops—12 sail of Cork Victuallers arrived on sunday last—2, which were then missing, are since arrived; also a ship from Thineruffe loaden with wines—A Fleet (say about 6 sail) from Jamaica laden wth Rum &c., is daily expected—they are to take the

advantage of the June Convoy for England. The Romelus of 44 Guns fell down to the Hook this day—The Daphne & Deleware Frigates are to fall down to-morrow, with some light Transports, which are said to be bound for Hallifax—The Romelus, Daphne & Deleware are to cruise in Boston Bay for the purpose of annoying their trade, and to intercept a number of Privateers & arm’d vessells which it is said are now fitting out of Boston. I have conversed with some of the most inteligent of the Masters of the Cork Victuallers, and from what I can collect from them, there will be but few Troops from England this season. some say, who I am certain do not wish it, that there will not be more than 4 Redgments to this place—Ireland is almost to a man against the present Administration; and that most loyal of all Countrys, Scotland, has been for some time past in the greatest confusion, said to be occassion’d by a motion made by Lord North for to pass some Laws in favor of the Scotch Roman Catholicks—They have gone so far as to burn that Minister in Effigee—This is fact. I have recd yours of the 10th Inst., and note the contents—The instructions shall be followed as far as in my power—30 [post rider] came unexpectedly this evening, and says he must go out to-morrow morning, which prevents my being so particular as I cou’d wish—I did not expect him ’till saturday. The situation of the army I cannot give you with any exactness; but will endeavour to do it by next opportunity. You may rest assured that I will not give you any entiligence as fact, but such as I am certain is so—I will not intentionally deceive you, as I know that it may be attended with the most fatal consequences. I gave S.C. Senior some hints concerning a Cristopher Duychinck, formerly Chairman of the Committe of Mechanicks of this place, which hope he has transmited—This much I will inform you that he has acted as an agent for David Mathews, since the commencement of the war—The particulars must be kept a profound secret, as few persons but myself know them, and it is known that I do. Note a paragraph in Rivingtons paper of the 10th Inst. under the N.-Yk head, and you’ll observe that something has either leaked out, or they have conjectur’d very right. I am, sir, Your Humble servant,
          
            samuel Culper, Junior
          
        